NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                  JAMIE CHUA,
                                 Plaintiff/Appellee,

                                         v.

                         JEFFREY JAMES ADAMSON,
                             Defendant/Appellant.

                              No. 1 CA-CV 22-0176
                                FILED 11-8-2022


           Appeal from the Superior Court in Maricopa County
                          No. CV2021-019560
          The Honorable Mary Collins Cronin, Judge Pro Tempore

                                   AFFIRMED


                                APPEARANCES

Jamie Chua
Plaintiff/Appellee

Jeffrey James Adamson, Scottsdale
Defendant/Appellant
                          CHUA v. ADAMSON
                          Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Michael J. Brown joined.


M O R S E, Judge:

¶1           Jeffrey James Adamson ("Adamson") appeals the
continuation of an Injunction Against Harassment ("IAH"). For the
following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Adamson and Jamie Chua ("Chua") are neighbors. The
parties had an amicable relationship and exchanged friendly text messages
and holiday treats until August 2021, when Adamson presented his plan to
enclose his front courtyard and raise the parties' shared wall. After
discussing the matter with her spouse, Chua text messaged Adamson that
she did not want the shared wall raised and thanked Adamson for asking.
Adamson later rejected a November 2021 compromise offered by the
parties' homeowners association.

¶3             On December 9, 2021, Chua petitioned for an IAH in
Scottsdale City Court. Chua alleged Adamson harassed her on eight
separate days between October 1, 2021, and December 7, 2021. On
December 10, Adamson received notice of the IAH petition. After a hearing
on December 15, 2021, the city court denied the petition and informed Chua
she had a right to appeal its order. Chua did not appeal but, two weeks
later, petitioned for an IAH in superior court. In the second petition, Chua
alleged the same eight incidents between October 1 and December 7, but
also alleged Adamson harassed her and her daughter on December 10. The
second petition named both Chua and her daughter as plaintiffs and the
superior court granted it ex parte.

¶4            In January 2021, Adamson requested a hearing. After the
hearing, the court found by a preponderance of the evidence that Adamson
"committed acts of harassment or may commit an act of harassment in the
future." The court further found good cause existed to continue the IAH
based on the parties' "deteriorated" relationship and Adamson's
inappropriate behavior. The court ordered the parties to refrain from "any



                                     2
                           CHUA v. ADAMSON
                           Decision of the Court

contact or communication with each other by any means to include in
person, e-mail or through social media," except through attorneys, legal
process, and court proceedings.

¶5            Adamson timely appealed. We have jurisdiction under A.R.S.
§§ 12-120.21 and 12-2101(A)(5)(b).

                               DISCUSSION

¶6            We review a ruling on an IAH for an abuse of discretion,
LaFaro v. Cahill, 203 Ariz. 482, 485, ¶ 10 (App. 2002), and will affirm if
"substantial evidence" supports the ruling, Prudential Ins. Co. of Am. v.
Pochiro, 153 Ariz. 368, 370 (App. 1987). A court abuses its discretion "when
the record, viewed in the light most favorable to upholding the trial court's
decision, is devoid of competent evidence to support the decision." Mahar
v. Acuna, 230 Ariz. 530, 534, ¶ 14 (App. 2012) (cleaned up).

¶7             Adamson did not provide this Court with a transcript of the
January hearing, but filed two, five-minute digital recordings of the
hearing. We have reviewed the recordings and they appear to be only a
portion of the January hearing. The first is a recording of the hearing
between 11:36 a.m. and 11:41 a.m., which includes Adamson contesting
some of Chua's allegations of harassment. The second is a recording
between 12:11 p.m. and 12:16 p.m., which includes both parties asking the
court for video evidence from the other party and waiting for the court to
sign its orders. Separately, Chua filed six, short digital recordings of the
January hearing, which also appear to include only portions of the hearing.
"It is the appellant's burden to ensure that 'the record on appeal contains all
transcripts or other documents necessary for us to consider the issues
raised.'" Blair v. Burgener, 226 Ariz. 213, 217, ¶ 9 (App. 2010) (quoting Baker
v. Baker, 183 Ariz. 70, 73 (App. 1995)). "And, in the absence of a transcript,
we presume the evidence and arguments presented at the hearing support
the trial court's ruling." Id.; see also ARCAP 13(d) ("If a party refers to a
video or audio recording, the party's brief must provide specific, time-
coded references to the relevant portions of the recording."); cf. also Jordan
v. McClennen, 232 Ariz. 572, 575, ¶ 12 (App. 2013) (noting that an appellant
must cite to specific portions of a recording via "some reasonable and
understandable fashion").

¶8            Adamson argues the superior court erred because (1) the
second petition was barred by res judicata, (2) Chua failed to disclose video
evidence to Adamson before the January hearing, and (3) Chua failed to




                                      3
                            CHUA v. ADAMSON
                            Decision of the Court

provide evidence of harassment to support an IAH and did not raise her
concerns of harassment with Adamson before seeking an IAH.

I.     Res Judicata.

¶9             We reject Adamson's argument that the second petition was
barred by res judicata. Adamson claims the superior court erred in
affirming the second petition because it presented the same parties and
actions. Res judicata is a question of law that we review de novo. Pettit v.
Pettit, 218 Ariz. 529, 531, ¶ 4 (App. 2008). After a final judgment, res judicata
prevents a plaintiff from bringing "a second action based upon the same
transaction, if the evidence needed to sustain the second action would have
sustained the first action." Id. at 532, ¶ 8 (quoting Restatement (First) of
Judgments § 61 (1942)).

¶10            But Adamson is incorrect that the second petition presented
the same actions and parties. Chua first petitioned for an IAH on
December 9, 2021, and alleged Adamson harassed her on eight separate
occasions between October 1 and December 7. In her second petition, Chua
added an allegation that on December 10 Adamson repeatedly stared at
Chua and took a photo of her with his phone while she turned her back
toward him. Chua also listed her daughter as a protected person and
alleged that Adamson attempted to talk to Chua's daughter and watched
her as she walked past his house from the bus drop-off. These alleged
December 10 events occurred after Chua filed the first IAH petition in city
court and Chua did not provide evidence of the December 10 events during
the city court hearing.

¶11           "Harassment" under § 12-1809 means a "series of acts over any
period of time that is directed at a specific person and that would cause a
reasonable person to be seriously alarmed, annoyed or harassed and the
conduct in fact seriously alarms, annoys or harasses the person and serves
no legitimate purpose." A.R.S. § 12-1809(T)(1)(a). "A series of acts means
at least two events." Ariz. R. Protective Ord. P. 25(b). Alone, the events
alleged to have occurred on December 10—Adamson repeatedly stared at
Chua, took a photo of Chua, and attempted to talk to Chua's daughter in
the afternoon—could be sufficient to sustain an IAH petition under the
statute. See A.R.S. § 12-1809(T)(1)(a) (harassing conduct occurring over "any
period of time" (emphasis added)).

¶12           Moreover, the "number of times a plaintiff may request a
protective order is not limited." Ariz. R. Protective Ord. P. 10(a); see Ariz.
R. Protective Ord. P. 4(c) (providing an IAH is a protective order governed



                                       4
                            CHUA v. ADAMSON
                            Decision of the Court

by the Arizona Rules of Protective Order Procedure). And a court "must
not consider the number of times a protective order has been dismissed."
See Ariz. R. Protective Ord. P. 19. ("Each time a plaintiff petitions for
protective relief, the judicial officer must make an independent
determination whether there is reasonable cause to issue a protective order
under the applicable statute."). The court did not abuse its discretion in
considering the evidence Chua presented in the second petition even if she
presented some of the same evidence during the city court hearing.
Consequently, the second petition was not barred by res judicata.

II.    Undisclosed Video Evidence.

¶13          We also reject Adamson's argument that the court erred in
considering Chua's video evidence. Courts have "broad discretion" in
ruling on disclosure matters, and this Court "will not disturb that ruling
absent an abuse of discretion." Marquez v. Ortega, 231 Ariz. 437, 441, ¶ 14
(App. 2013).

¶14            Adamson claims Chua failed to properly disclose video
evidence under Arizona Rule of Civil Procedure 26.1. "Whether a
disclosure obligation exists in the first instance is a question of law that we
review de novo." Solimeno v. Yonan, 224 Ariz. 74, 77, ¶ 9 (App. 2010). But the
disclosure requirements in Rule 26.1 do not apply to a hearing on an IAH
"unless otherwise specifically ordered by the court." Ariz. R. Protective
Ord. P. 37; see Ariz. R. Protective Ord. P. 2 ("[T]he Arizona Rules of Civil
Procedure apply when not inconsistent with these rules."). Moreover, if a
court finds good cause, parties may still use untimely evidence. Ariz. R.
Civ. P. 37(c)(1).

¶15           Both parties disclosed video evidence to the court before the
January hearing, but neither party disclosed video evidence to the other
before the hearing. At the hearing, both parties informed the court that they
had not received the opposing party's video evidence. The court reminded
the parties that video evidence should have been exchanged before the
hearing and ordered both parties to submit video evidence to each other
after the hearing. Under these circumstances—an IAH hearing in which
both parties failed to timely disclose evidence—we cannot say the court
abused its discretion in allowing both parties to present their video
evidence. See Solimeno, 224 Ariz. at 77, ¶ 9 ("Trial judges are better able than
appellate courts to decide if a disclosure violation has occurred in the
context of a given case and the practical effect of any non-disclosure. Such
decisions will not be disturbed on appeal absent an abuse of discretion.").




                                       5
                           CHUA v. ADAMSON
                           Decision of the Court

III.   Evidence of Harassment.

¶16          Adamson argues the court abused its discretion by affirming
the second petition because Chua failed to "provide any evidence of
harassment" and to communicate with him about her harassment concerns
before seeking an IAH. We disagree.

¶17           A court abuses its discretion "when the record, viewed in the
light most favorable to upholding the trial court's decision, is devoid of
competent evidence to support the decision." Mahar, 230 Ariz. at 534, ¶ 14.
Here, Chua provided evidence of Adamson peering through his blinds and
car window to stare at Chua, Adamson staring at Chua from his front yard,
Adamson taking a photo of Chua with her back turned toward him, Chua's
spouse witnessing Adamson making an obscene gesture to Chua, and
Adamson attempting to speak to Chua's daughter. Based on the evidence
presented, the court found by a preponderance of the evidence that
Adamson committed acts of harassment. See Ariz. R. Protective Ord. P.
38(g)(3) (requiring a plaintiff to prove the case by a preponderance of the
evidence for a protective order to "remain in effect as originally issued").

¶18            The court noted that Adamson's actions were "inappropriate"
and "would be disturbing" to Chua. The court also emphasized that
Adamson's behavior served "no legitimate purpose." See A.R.S. § 12-
1809(T)(1)(a) (providing that harassment occurs when the defendant's
conduct "seriously alarms, annoys or harasses the [plaintiff] and serves no
legitimate purpose"). Finally, the court found good cause existed to
continue the IAH as the parties' relationship had "deteriorated" after the
wall dispute. See Ariz. R. Protective Ord. P. 38(g)(4) (requiring courts to
state the basis for continuing a protective order after the hearing). Further,
because of the lack of a transcript and the limited nature of the record
presented of the January hearing, we assume the evidence and arguments
presented at the hearing were sufficient to support the court's order. Blair,
226 Ariz. at 217, ¶ 9. Accordingly, we reject Adamson's argument that Chua
presented insufficient evidence to support the IAH.

¶19           Finally, we reject Adamson's argument that Chua was
required to address her concerns to him before seeking an IAH. Adamson
cites no authority and we find no basis in the law for requiring a plaintiff to
communicate their concerns of harassment to an alleged harasser before
seeking an IAH. Cf. A.R.S. § 12-1809(E) (providing grounds under which a
court may issue an IAH ex parte). We find no abuse of discretion.

                              CONCLUSION



                                      6
                   CHUA v. ADAMSON
                   Decision of the Court

¶20   We affirm.




               AMY M. WOOD • Clerk of the Court
               FILED: AA




                               7